 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1016 
 
AN ACT 
To amend title 38, United States Code, to provide advance appropriations authority for certain accounts of the Department of Veterans Affairs, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Veterans Health Care Budget Reform and Transparency Act of 2009.
2.President’s budget submissionSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:

(36)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the following medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account:
(A)Medical Services.
(B)Medical Support and Compliance.
(C)Medical Facilities..
3.Advance appropriations for certain medical care accounts of the Department of Veterans Affairs
(a)In generalChapter 1 of title 38, United States Code, is amended by inserting after section 116 the following new section:

117.Advance appropriations for certain medical care accounts
(a)In generalFor each fiscal year, beginning with fiscal year 2011, discretionary new budget authority provided in an appropriations Act for the medical care accounts of the Department shall—
(1)be made available for that fiscal year; and
(2)include, for each such account, advance discretionary new budget authority that first becomes available for the first fiscal year after the budget year.
(b)Estimates requiredThe Secretary shall include in documents submitted to Congress in support of the President’s budget submitted pursuant to section 1105 of title 31, United States Code, detailed estimates of the funds necessary for the medical care accounts of the Department for the fiscal year following the fiscal year for which the budget is submitted.
(c)Medical care accountsFor purposes of this section, the term medical care accounts of the Department means the following medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account:
(1)Medical Services.
(2)Medical Support and Compliance.
(3)Medical Facilities.
(d)Annual reportNot later than July 31 of each year, the Secretary shall submit to Congress an annual report on the sufficiency of the Department’s resources for the next fiscal year beginning after the date of the submittal of the report for the provision of medical care. Such report shall also include estimates of the workload and demand data for that fiscal year..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 113 the following new line:


117. Advance appropriations for certain medical care accounts..
4.Comptroller General review of the accuracy of VA medical care budget submission in relation to baseline health care model projection
(a)Review of accuracy of medical care budget submissionThe Comptroller General shall conduct a review of each budget of the President for a fiscal year that is submitted to Congress pursuant to section 1105(a) of title 31 in order to assess whether or not the relevant components of the amounts requested in such budget for such fiscal year for the medical care accounts of the Department of Veterans Affairs specified in section 117(c) of title 38, United States Code, as added by section 3, are consistent with estimates of the resources required by the Department for the provision of medical care and services in such fiscal year, as forecast using the Enrollee Health Care Projection Model, or other methodologies used by the Department.
(b)Reports
(1)In generalNot later than 120 days after the date of each year in 2011, 2012, and 2013, on which the President submits the budget request for the next fiscal year under section 1105 of title 31, United States Code, the Comptroller General shall submit to the Committees on Veterans’ Affairs, Appropriations, and the Budget of the Senate and the Committees on Veterans’ Affairs, Appropriations, and the Budget of the House of Representatives and to the Secretary a report on the review conducted under subsection (a).
(2)ElementsEach report under this paragraph shall include, for the fiscal year beginning in the year in which such report is submitted, the following:
(A)An assessment of the review conducted under subsection (a).
(B)The basis for such assessment.
(C)Such additional information as the Comptroller General determines appropriate.
(3)Availability to the publicEach report submitted under this subsection shall also be made available to the public. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
